On the 12th of June, 1917, Alexander Keator was in the employ of the Rock Plaster Manufacturing Company, which had a place of business at One Hundred and Fiftieth street and East river, New York city. As a necessary incident to the carrying on of such business, rock was unloaded from vessels lying alongside a pier in the East river, and dumped on the dock near the plant. Keator had charge of the unloading of such rock. On the day mentioned, while actually engaged in the performance of his duties in unloading a vessel, then in navigable waters, he was struck by a load of rock being hoisted from the vessel to the dock and killed.
I am of the opinion, for the reasons stated by me in Matter ofDoey v. Howland Co., Inc., decided herewith, that Keator, at the time he was killed, was engaged in the performance of a maritime contract.
The order appealed from, therefore, should be affirmed, with costs against the state industrial commission.
HISCOCK, Ch. J., CHASE and COLLIN, JJ., concur; CUDDEBACK, HOGAN and CARDOZO, JJ., dissent.
Order affirmed.